ORDER OF DISMISSAL

CAUTHRON, District Judge.
Plaintiff, appearing pro se and in forma pauperis, brings this action which appears to allege the defendant bank has mishandled a certain check. The initial responsibility of the Court on preliminary review of a complaint filed in forma pauperis is to determine if the complaint is frivolous, improper, or obviously without merit, prior to authorizing further proceedings. Phillips v. Carey, 638 F.2d 207 (10th Cir.1981) (per curiam), cert. denied, 450 U.S. 985, 101 S.Ct. 1524, 67 L.Ed.2d 821 (1981). Having undertaken this review, the Court finds the complaint to be frivolous and subject to dismissal.
Plaintiff, apparently a resident of within the Western District of Oklahoma, sues the above named bank which is alleged to be located in and doing business in New York. No personal jurisdictional foundation over this defendant is alleged and no allegation of facts from which a cause of action cognizable in federal court can be discerned.
The complaint is devoid of factual allegations which would support a claim for relief. The Court is to liberally construe this pro se complaint, see Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972) (per curiam), but the Court is not required to imagine or assume facts which would support jurisdiction, or a eause of action cognizable in this or any other court. It is impossible to tell under what federal law or constitutional provision plaintiff claims an entitlement to relief. The Federal Rules of Civil Procedure require a short and plain statement of the grounds upon which jurisdiction is based, a short and plain statement of the claim showing an entitlement to relief, and a demand for judgment. Fed.R.Civ.P. 8(a). All are absent here.
As explained above, the Court finds that plaintiffs complaint fails completely to comply with the pleading requirements of Fed. R.Civ.P. 8, and it is dismissed as frivolous. 28 U.S.C. § 1915(a). The Clerk shall mail a copy of this order to the defendant at the *1163address supplied by the plaintiff on the prae-cipe for summons.
IT IS SO ORDERED.